Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Examiner thanks and acknowledges Applicant’s summary of the interview held on June 29th, 2022. However, although Examiner suggested examples on how to further amend claims 1 and 15, Examiner did not indicate that the amendments currently reflected within claims 1 and 15 would overcome the prior art. The amendments made to claims 1 and 15 on 7/7/2022 incorporate a non-specific plane and direction and do not limit the claims in a manner that would overcome the prior art. Please also refer to Examiner’s Interview Summary mailed on 7/5/2022, indicating that no agreement regarding allowability was reached.
The amendments made to the dependent claims, specifically broadening to ‘a thickness’ or ‘a region of the thickened area’ in at least claims 7, 9, 16, and 18, encompass a different scope than the original claims and thus, Examiner has updated the claim interpretation and rejection(s) accordingly. These interpretation(s) are also made in light of the amendments made to independent claim 1 in combination with pertinent dependent claim limitations. 
Please refer to the updated rejections below, provided with an additional annotated Reference Drawing for clarification. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Please amend ‘a thickened area’ to read ‘the thickened area’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimet (US 6716262) in view of Schultink (US 20120211625).

Regarding claim 1, Zimet discloses a holding plate for a vacuum cleaner filter bag, the holding plate comprising (wherein there are multiple embodiments of Zimet that are similar and read onto the claimed invention, see the first and third embodiment, see Col. 6, lines 36-52):
a base plate (142 or 412) having a passage opening (117 or 420) formed therein, and
a sealing made of an elastic plastic material (see elastomeric diaphragm 164 or 414), which covers the passage opening and which is connected to the base plate (Col. 3, lines 5-10 and Col. 6 lines 40-50),
wherein the sealing membrane has a slit (see slit 171 in Figure 5B, slits 422, 424, and 426 of Figure 9/Reference Drawing 1) in an area of the passage opening (see Figures 4, 5B, and RD1),
wherein the sealing membrane (elastomeric diaphragm), in an unstretched condition, is, at least sectionwise, provided with a thickened area along the slit (please see Col. 5, line 56-Col. 6, line 6 and Col. 5, lines 10-25; see Figure 5b, wherein there are two sections, including a first thickened area bordered by line 192 and a second thickened area bordered by line 198; see also Reference Drawing 1; wherein there are two sections, as well as thickened areas TA1 and TA2 along the slit; see also Col. 4, lines 42-46 and 52-61; Col. 5, lines 43-53), and
wherein the thickened area has a larger thickness in a direction (direction of arrow H in Figure 5b; see also arrows A1 or A2 in Reference Drawing 1) that is perpendicular to a plane of the sealing membrane (wherein height H in Figure 5b represents the thickest portions of the two areas shown; see also thickened area TA1 or TA2 in RD1; wherein arrows A1 and A2 extend in the same direction; wherein the direction of arrows A1 and A2 represent the thickest portion of areas TA1 and TA2; wherein arrows A1 and A2, as well as H, are perpendicular to a plane coming out of the page, i.e. the plane parallel to the direction of insertion into the slit).

    PNG
    media_image1.png
    365
    800
    media_image1.png
    Greyscale

Reference Drawing 1 (Annotated Figure 9)
	In the present embodiment, Zimet discloses that the rigid panels are formed by paperboard (Col. 2, lines 61-64). However, Zimet does not explicitly teach that the rigid panels may be formed of a plastic material.
	However, from the same or similar field of endeavor or filter bag plates, Schultink teaches that the base plate can be formed of a plastic material; see paragraphs [0010], [0041].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Schultink into the invention of Zimet, specifically substituting the plastic material for the paperboard material. One would be motivated to do so because plastic material has a longer lifespan than paperboard, and is also easy to manufacture when using injection molding; see [0012] and [0041] of Schultink. 
Regarding claim 3, the combination of prior art as applied above teaches the claimed invention, and wherein the sealing membrane has two or more slits (Figure 9, slits 422, 424, 426), the sealing membrane being, at least sectionwise, provided with a thickened area along one slit, a plurality of slits or all the slits (please see TA1 and TA2 provided sectionwise along slit 422, as shown in Reference Drawing 1 and Figure 9).
Regarding claim 4, the combination of prior art as applied above teaches the claimed invention. However, modified Zimet does not explicitly teach the material of the elastic diaphragm is a thermoplastic or a liquid silicone rubber.
However, Schultink teaches that the material of the closure flap area 3 comprises a thermoplastic; see [0012]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the elastic diaphragm material teachings of Schultink into the invention of Zimet. One would be motivated to do so because this further permits a user to easily manufacture the apparatus, thus reducing costs and providing advantageous manufacturing outcomes; see [0041]. 
Regarding claim 6, the combination of prior art as applied above teaches the claimed invention, and wherein the sealing membrane is curved (please refer to Figures 5B and 9). 
Regarding claim 7, the combination of prior art as applied above teaches the claimed invention, and wherein a thickness of the sealing membrane is increased by at least 20% in a region (H/A1/A2) of the thickened area (Examiner notes that the broadly recited ‘a thickness’ can be interpreted in multiple ways, including the height of the flexible lobes which may be moved in an insertion direction, i.e. height H  in Figure 5B as well as arrows A1 and A2 in Reference Drawing 2. For the purposes of Examination of claim 7, the limitation is being interpreted so as to reflect the measurement of H/A1/A2, wherein the regions H/A1/A2 along the S-shaped slit(s) increase from a height of zero, reaching the zenith at H/A1/A2, then decreasing in height again, i.e. at a place along the slit, to multiple times the original size at a location at the widest portion at 196 and 202; see also Figures 7A-7D).
	Regarding claim 8, the combination of Zimet in view of Schultink as applied above teaches the claimed invention. Examiner notes that the broadly recited ‘a thickness’ can be interpreted in multiple ways, including the height (H/A1/A2) of the flexible lobes which may be moved in an insertion direction while stretched, in addition to Applicant’s intended dimension; the prior art contemplates manufacturing dimensions related to both interpretations. For the purposes of Examination of claim 8, Examiner is interpreting this limitation to reflect Applicant’s intended dimension of the membrane along the direction of insertion. However, modified Zimet does not give explicit measurements, i.e. the claimed range of wherein the sealing membrane has a thickness of at least 0.10 mm or a maximum thickness of 1.0 mm.
	However, Zimet does contemplate and stipulate an importance of the diaphragm in terms of slit construction and ability to stretch, with the purpose of having the ability to effectively seal when engaged with a tube; see at least Col. 3, lines 59-67, Col. 5, lines 1-18. The design of the diaphragm must be considered such that it is able to exert forces along the lines of tension in areas where stretching and compensation are needed the most; see Col. 4, lines 54-67. These considerations are directly correlated with the dimensions and measurements of the diaphragm; see Col. 5, lines 29-40 and 63-67, Col. 6, lines 1-6. Thus, the claimed range is hereby recognized as a result effective variable, i.e. a variable which achieves a result. Therefore, since the general conditions of the claim are contemplated and within the prior art, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the claimed thicknesses, i.e. at least 0.10 mm or a maximum thickness of 1.0 mm, into the invention of Zimet. One would be motivated to do so to ensure that the elastic diaphragm is of sufficient thickness and design when considering the gripping efficiency of the S-curved slit such that there is neither tearing of the diaphragm or insufficient tensioning. 
	Regarding claim 9, the combination of Zimet in view of Schultink as applied above teaches the claimed invention. Examiner notes that the broadly recited ‘a thickness’ can be interpreted in multiple ways, including the height (H/A1/A2) of the flexible lobes which may be moved in an insertion direction while stretched, in addition to Applicant’s intended dimension; the prior art contemplates manufacturing dimensions related to both interpretations. For the purposes of Examination of claim 9, Examiner is interpreting this limitation to reflect Applicant’s intended dimension, i.e. along the direction of insertion, of the membrane’s thickened area region. However, modified Zimet does explicitly teach wherein the sealing membrane has, in a region of the thickened area, a thickness of at least 0.12 mm or a maximum thickness of 1.20 mm.
	However, Zimet does contemplate and stipulate an importance of the construction of the diaphragm in terms of slit construction and ability to stretch, with the purpose of having the ability to effectively seal when engaged with a tube; see at least Col. 3, lines 59-67, Col. 5, lines 1-18. The design of the diaphragm and slits must be considered such that it is able to exert forces along the lines of tension in areas where stretching and compensation are needed the most; see Col. 4, lines 54-67. These considerations are directly correlated with the diameter of the tube, dimensions of the diaphragms, and measurements of the slit; see Col. 5, lines 29-40 and 63-67, Col. 6, lines 1-6. Thus, the claimed range is hereby recognized as a result effective variable, i.e. a variable which achieves a result. Therefore, since the general conditions of the claim are contemplated and within he prior art, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the claimed thicknesses, i.e. at least 0.12 mm or a maximum thickness of 1.20 mm, into the invention of Zimet. One would be motivated to do so to ensure that the elastic diaphragm is of sufficient thickness and design when considering the gripping efficiency such that there is neither tearing of the diaphragm or insufficient tensioning. 
Regarding claim 10, the combination of Zimet in view of Schultink as applied above teaches the claimed invention, and wherein the thickened area extends to only one side of the sealing membrane or to both sides of the sealing membrane (please refer to Figure 5B and Reference Drawing 1, wherein TA1 and TA2 are lobes which extend from an outer surface to an inner surface of the sealing membrane).
Regarding claim 11, the combination of Zimet in view of Schultink as applied above teaches the claimed invention, and the combination of Zimet in view of Schultink as applied above teaches the claimed invention. However, modified Zimet does not give explicit measurements regarding the length of the lobes forming TA1, TA2 along the S-shaped slit (along arrows D1 and arrow shown in RD1), i.e. wherein the thickened area has a width of at least 0.10 mm, or a maximum width of 0.40 mm.
	However, Zimet does contemplate and stipulate an importance of the construction of the diaphragm in terms of slit construction and ability to stretch, with the purpose of having the ability to effectively seal when engaged with a tube; see at least Col. 3, lines 59-67, Col. 5, lines 1-18. The design of the diaphragm and slits must be considered such that it is able to exert forces along the lines of tension in areas where stretching and compensation are needed the most; see Col. 4, lines 54-67. These considerations are directly correlated with the diameter of the tube and measurements of the slit; see Col. 5, lines 29-40 and 63-67, Col. 6, lines 1-6. Thus, the claimed range is hereby recognized as a result effective variable, i.e. a variable which achieves a result. Therefore, since the general conditions of the claim are contemplated and within he prior art, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the claimed thicknesses, i.e. wherein the thickened area has a width of at least 0.10 mm, or a maximum width of 0.40 mm, into the invention of Zimet. One would be motivated to do so to ensure that the elastic diaphragm is of sufficient thickness and design when considering the gripping efficiency of the S-curved slit such that there is neither tearing of the diaphragm or insufficient tensioning. 
Regarding claim 12, the combination of Zimet in view of Schultink as applied above teaches the claimed invention, and wherein, outside the thickened area, the sealing membrane has a uniform thickness (please refer to Figures 5B and 9 regarding the S-shaped curve and remaining area of the elastic diaphragm).
Regarding claim 13, the combination of Zimet in view of Schultink as applied above teaches the claimed invention, and wherein the thickened area has a constant or a variable thickness along the slit (please refer to Figure 5B regarding the lobes and disposition of the slit 171; see also Reference Drawing 1).
Regarding claim 14, the combination of Zimet in view of Schultink as applied above teaches the claimed invention, and wherein the sealing membrane is welded to the base plate or injection molded onto the base plate (wherein the combination of Schultink teaches this; please refer to [0021], [0041], and [0045] of Schultink).
Regarding claim 15, Zimet discloses a vacuum cleaner filter bag (see Abstract) comprising
a bag wall consisting of a filter material with an inlet opening (please see Figure 4 regarding the bag 110, with the alignment of the plate 116),
a base plate (142, 412) having a passage opening (117 or 410) formed therein, and
a sealing membrane made of an elastic plastic material and covering the passage opening (see elastomeric diaphragm 164 or 414), 
wherein the sealing membrane is connected to the base plate or the bag wall (Col. 3, lines 5-10 and Col. 6 lines 40-50; see also Figure 4),
wherein the sealing membrane has a slit in an area of the passage opening (see slit 171 in Figure 5B, slits 422, 424, and 426 of Figure 9; see also Reference Drawing 1),
wherein the sealing membrane, in an unstretched condition, is, at least sectionwise, provided with a thickened area along the slit (please see Col. 5, line 56-Col. 6, line 6 and Col. 5, lines 10-25; see Figure 5b, wherein there are two sections, including a first thickened area bordered by line 192 and a second thickened area bordered by line 198; see also Reference Drawing 1; wherein there are two sections, as well as thickened areas TA1 and TA2 along the slit; see also Col. 4, lines 42-46 and 52-61; Col. 5, lines 43-53), and
wherein the thickened area has a larger thickness in a direction (direction of arrow H in Figure 5b; see also arrows A1 or A2 in Reference Drawing 1) that is perpendicular to a plane of the sealing membrane (wherein height H in Figure 5b represents the thickest portions of the two areas shown; see also thickened area TA1 or TA2 in RD1; wherein arrows A1 and A2 extend in the same direction; wherein the direction of arrows A1 and A2 represent the thickest portion of areas TA1 and TA2; wherein arrows A1 and A2, as well as H, are perpendicular to a plane coming out of the page, i.e. the plane parallel to the direction of insertion into the slit).
In the present embodiment, Zimet discloses that the rigid panels are formed by paperboard (Col. 2, lines 61-64). However, Zimet does not explicitly teach that the rigid panels may be formed of a plastic material.
	However, from the same or similar field of endeavor or filter bag plates, Schultink (US 20120211625) teaches that the base plate can be formed of a plastic material; see paragraphs [0010], [0041].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Schultink into the invention of Zimet, specifically substituting the plastic material for the paperboard material. One would be motivated to do so because plastic material has a longer lifespan than paperboard, and is also easy to manufacture when using injection molding; see [0012] and [0041] of Schultink. 
Regarding claim 16, the combination of Zimet in view of Schultink as applied to claim 1 teaches the claimed invention and wherein a thickness of the sealing membrane is increased by at least 50% in a region (H/A1/A2) of the thickened area (Examiner notes that the broadly recited ‘a thickness’ in ‘a region’ can be interpreted in multiple ways, including the height of the flexible lobes which may be moved in an insertion direction, i.e. height H  in Figure 5B as well as arrows A1 and A2 in Reference Drawing 2. For the purposes of Examination of claim 7, the limitation is being interpreted so as to reflect the measurement of H/A1/A2, wherein the regions H/A1/A2 along the S-shaped slit(s) increase from a height of zero, reaching the zenith at H/A1/A2, then decreasing in height again, i.e. at a place along the slit, to multiple times the original size at a location at the widest portion at 196 and 202; see also Figures 7A-7D).
Regarding claim 17, the combination of Zimet in view of Schultink as applied to claim 1 teaches the claimed invention. Examiner notes that the broadly recited ‘a thickness’ can be interpreted in multiple ways, including the height (H/A1/A2) of the flexible lobes which may be moved in an insertion direction while stretched, in addition to Applicant’s intended dimension; the prior art contemplates manufacturing dimensions related to both interpretations. For the purposes of Examination of claim 17, Examiner is interpreting this limitation to reflect Applicant’s intended dimension of the membrane along the direction of insertion. However, modified Zimet does not give explicit measurements, i.e. the claimed range of wherein the sealing membrane has a thickness of at least 0.30 mm,or a maximum thickness of 0.60 mm.
	However, Zimet does contemplate and stipulate an importance of the diaphragm in terms of slit construction and ability to stretch, with the purpose of having the ability to effectively seal when engaged with a tube; see at least Col. 3, lines 59-67, Col. 5, lines 1-18. The design of the diaphragm must be considered such that it is able to exert forces along the lines of tension in areas where stretching and compensation are needed the most; see Col. 4, lines 54-67. These considerations are directly correlated with the dimensions and measurements of the diaphragm; see Col. 5, lines 29-40 and 63-67, Col. 6, lines 1-6. Thus, the claimed range is hereby recognized as a result effective variable, i.e. a variable which achieves a result. Therefore, since the general conditions of the claim are contemplated and within the prior art, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the claimed thicknesses, i.e. wherein the sealing membrane has a thickness of at least 0.30 mm or a maximum thickness of 0.60 mm, into the invention of Zimet. One would be motivated to do so to ensure that the elastic diaphragm is of sufficient thickness and design when considering the gripping efficiency of the S-curved slit such that there is neither tearing of the diaphragm or insufficient tensioning. 
Regarding claim 18, the combination of Zimet in view of Schultink as applied to claim 1 teaches the claimed invention. Examiner notes that the broadly recited ‘a thickness’ can be interpreted in multiple ways, including the height (H/A1/A2) of the flexible lobes which may be moved in an insertion direction while stretched, in addition to Applicant’s intended dimension; the prior art contemplates manufacturing dimensions related to both interpretations. For the purposes of Examination of claim 18, Examiner is interpreting this limitation to reflect Applicant’s intended dimension, i.e. along the direction of insertion, of the membrane’s thickened area region. However, modified Zimet does explicitly teach wherein the sealing membrane has, in a region of the thickened area, a thickness of at least 0.40 mm or a maximum thickness of 0.70 mm.
	However, Zimet does contemplate and stipulate an importance of the construction of the diaphragm in terms of slit construction and ability to stretch, with the purpose of having the ability to effectively seal when engaged with a tube; see at least Col. 3, lines 59-67, Col. 5, lines 1-18. The design of the diaphragm and slits must be considered such that it is able to exert forces along the lines of tension in areas where stretching and compensation are needed the most; see Col. 4, lines 54-67. These considerations are directly correlated with the diameter of the tube, dimensions of the diaphragms, and measurements of the slit; see Col. 5, lines 29-40 and 63-67, Col. 6, lines 1-6. Thus, the claimed range is hereby recognized as a result effective variable, i.e. a variable which achieves a result. Therefore, since the general conditions of the claim are contemplated and within he prior art, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the claimed thicknesses, i.e. wherein the sealing membrane has, in a region of the thickened area, a thickness of at least 0.40 mm or a maximum thickness of 0.70 mm, into the invention of Zimet. One would be motivated to do so to ensure that the elastic diaphragm is of sufficient thickness and design when considering the gripping efficiency such that there is neither tearing of the diaphragm or insufficient tensioning. 
Regarding claim 19, the combination of Zimet in view of Schultink as applied above teaches the claimed invention, and the combination of Zimet in view of Schultink as applied above teaches the claimed invention. However, modified Zimet does not give explicit measurements regarding the length of the lobes forming TA1, TA2 along the S-shaped slit (along arrows D1 and arrow shown in RD1), i.e. wherein the thickened area has a width of at least 0.20 mm or a maximum width of 0.30 mm.
	However, Zimet does contemplate and stipulate an importance of the construction of the diaphragm in terms of slit construction and ability to stretch, with the purpose of having the ability to effectively seal when engaged with a tube; see at least Col. 3, lines 59-67, Col. 5, lines 1-18. The design of the diaphragm and slits must be considered such that it is able to exert forces along the lines of tension in areas where stretching and compensation are needed the most; see Col. 4, lines 54-67. These considerations are directly correlated with the diameter of the tube and measurements of the slit; see Col. 5, lines 29-40 and 63-67, Col. 6, lines 1-6. Thus, the claimed range is hereby recognized as a result effective variable, i.e. a variable which achieves a result. Therefore, since the general conditions of the claim are contemplated and within he prior art, it would have been obvious to one having ordinary skill in the art before the effective filing date to implement the claimed thicknesses, i.e. wherein the thickened area has a width of at least 0.20 mm or a maximum width of 0.30 mm, into the invention of Zimet. One would be motivated to do so to ensure that the elastic diaphragm is of sufficient thickness and design when considering the gripping efficiency of the S-curved slit such that there is neither tearing of the diaphragm or insufficient tensioning. 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimet (US 6716262) in view of Schultink (US 20120211625), as applied to claim 1 above, and in further view of Studley (US 3283481).
Regarding claim 2, the combination of Zimet in view of Schultink as applied to claim 1 teaches the claimed invention. However, modified Zimet does not explicitly teach wherein the thickened area is comprises a bead.
However, from the same or similar field of endeavor, Studley (US 3283481) teaches wherein the thickened area is comprises a bead (see raised ridges 34 of corrugations 10 ; see Col. 2, lines 8-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Studley into the invention of modified Zimet, i.e. to include corrugations within the elastic diaphragm. One would be motivated to do so because these additional structures serve to assist or increase flexibility in the apparatus when needed for gripping a tube, see Col. 2, lines 8-11. 
Regarding claim 5, the combination of Zimet in view of Schultink as applied to claim 1 teaches the claimed invention. However, modified Zimet does not explicitly teach wherein the sealing membrane comprises a corrugated area.
	However, from the same or similar field of endeavor, Studley (US 3283481) teaches wherein the sealing membrane comprises a corrugated area (see corrugations 10, 34; see Col. 2, lines 8-11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Studley into the invention of modified Zimet, i.e. to include corrugations within the elastic diaphragm. One would be motivated to do so because these additional structures serve to assist or increase flexibility in the apparatus when needed for gripping a tube, see Col. 2, lines 8-11. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAKENA S MARKMAN/Examiner, Art Unit 3723     
                                                                                                                                                                                                   /ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723